Case 1:21-cv-00483-LPS-CJB Document 12 Filed 08/26/21 Page 1 of 1 PageID #: 68




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

VALYRIAN IP LLC,                              )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     ) C.A. No. 21-483-LPS
                                              )
PHONE.COM, INC.,                              ) JURY TRIAL DEMANDED
                                              )
                      Defendant.              )
                                              )

            STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

Defendant Phone.com, Inc.’s deadline to answer, move or otherwise respond to the Complaint

shall be extended through and including Monday, October 11, 2021 (from August 30, 2021).


DATED: August 26, 2021

GAWTHROP GREENWOOD, PC                        McCARTER & ENGLISH, LLP

/s/ David W. deBruin                          /s/ Brian R. Lemon
David W. deBruin                              Brian R. Lemon (#4730)
3711 Kennett Pike                             Alexandra M. Joyce (#6423)
Suite 100                                     Renaissance Centre
Wilmington, DE 19807                          405 N. King Street, 8th Floor
(302) 777-5353                                Wilmington, Delaware 19801
ddebruin@gawthrop.com                         (302) 984-6300
                                              blemon@mccarter.com
Counsel for Plaintiffs Valyrian IP LLC        ajoyce@mccarter.com

                                              Counsel for Defendant Phone.com, Inc.


       IT IS SO ORDERED this ______________ day of __________________, 2021.



                                                 ______________________________
                                                 United States District Judge
